960 F.2d 146
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Diane MAYBIN, Plaintiff-Appellant,v.Nancy OLIVER;  Brenda Kimmons;  John B. Hatfield, Jr.,Warden, Defendants-Appellees.
No. 91-1181.
United States Court of Appeals,Fourth Circuit.
Argued:  March 2, 1992Decided:  April 20, 1992

Before WIDENER and LUTTIG, Circuit Judges, and MACKENZIE, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
ARGUED:  Fletcher N. Smith, Jr., Greenville, South Carolina, for Appellant.
Joseph A. Rhodes, Jr., Haynsworth, Baldwin, Johnson & Greaves, P.A., Greenville, South Carolina, for Appellees.
ON BRIEF:  Michael F. Talley, Greenville, South Carolina, for  Appellant.
PER CURIAM:

OPINION

1
Diane Maybin appeals from the district court's orders dismissing her Title VII claim for untimely filing, denying her motion for summary judgment, and granting summary judgment to defendants Nancy Oliver, Brenda Kimmons, and John Hatfield.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the basis of the opinions of the district court.  See J.A. at 22, 632.

AFFIRMED